MOORE, Chief Justice
(dissenting).
I respectfully dissent from the decision to deny the petition for the writ of certio-rari. The instant petition presents for our consideration the question whether transferring custody of a child to the child’s paternal uncle was a viable alternative to terminating the father’s parental rights. “Inasmuch as the termination of parental rights strikes at the very heart of the family unit, a court should terminate parental rights only in the most egregious of circumstances.” Ex parte Beasley, 564 So.2d 950, 952 (Ala.1990). In addition, “the court must inquire as to whether ‘all viable alternatives to termination have been considered.’” Id. I would issue the writ of certiorari to determine whether placing the child with his uncle was a viable alternative to terminating the father’s parental rights.